Cite as 2017 Ark. App. 189

                 ARKANSAS COURT OF APPEALS
                                        DIVISION II
                                       No. CR-16-889


                                                  Opinion Delivered   March 29, 2017
LINDA NELL WEBB
                               APPELLANT          APPEAL FROM THE JEFFERSON
                                                  COUNTY CIRCUIT COURT
V.                                                [NO. 35CR-16-120]

STATE OF ARKANSAS                                 HONORABLE BERLIN C. JONES,
                                  APPELLEE        JUDGE

                                                  AFFIRMED



                          N. MARK KLAPPENBACH, Judge

       Following a two-vehicle accident, appellant Linda Webb was convicted in a bench trial

of driving while intoxicated (DWI) and improper passing on the left. Appellant appeals,

challenging the sufficiency of the evidence to support her conviction for DWI. Because her

challenge is not preserved for appellate review, we affirm.

       In order to preserve the sufficiency of the evidence as an issue for appeal in a criminal

case, one must make a motion for directed verdict or dismissal at trial. In a bench trial, a

motion to dismiss for insufficient evidence shall be made at the close of all evidence and shall

state the specific grounds for dismissal. Ark. R. Crim. P. 33.1(b) (2016). If the defendant

moved for dismissal at the close of the State’s case, then the motion must be renewed at the

close of all of the evidence. Id. A defendant’s failure to challenge the sufficiency of the

evidence at the time and in the manner specified in Rule 33.1(b) constitutes a waiver of any

question pertaining to the sufficiency of the evidence to support the judgment. Ark. R. Crim.
                                  Cite as 2017 Ark. App. 189

P. 33.1(c). Rule 33.1 is strictly construed. Medina v. State, 354 Ark. 384, 123 S.W.3d 883

(2003); Bailey v. State, 2015 Ark. App. 312.

       In this case, appellant appeared pro se for her bench trial.1 The State presented

evidence through two Arkansas State Police troopers, explaining that appellant’s vehicle

improperly attempted to pass a truck on a highway with double-yellow lines, the truck

attempted to turn left, and appellant’s vehicle collided with the rear portion of the truck. The

troopers testified that appellant failed field-sobriety testing, given that she was unsteady on her

feet, had slurred speech, had a “flushed” face, and had saliva coming from her mouth.

Appellant had a number of prescription medications in her vehicle. A subsequent urine-drug-

testing screen revealed that appellant was positive for benzodiazepines, a central nervous

system depressant.

       After the State rested, appellant made no motion for dismissal and instead took the

stand to explain her side of the story, acknowledging that she took a number of medications

for particular medical conditions but denying that she was driving in an impaired condition

that day. Appellant admitted that one of her regular medications was clonazepam, which is

a benzodiazepine. Appellant concluded her presentation, and then closing arguments were

heard from the State and from appellant. Thereupon, the trial judge announced his decision.

The trial judge found that the law enforcement officers had provided sufficient evidence of

her intoxication, for purposes of DWI, that was due to prescription medication. This appeal


       1
        At the district court level, appellant was represented by counsel.

                                                2
                               Cite as 2017 Ark. App. 189

followed.

      Appellant failed to move for dismissal at any time during trial. Consequently, appellant

has waived any question pertaining to the sufficiency of the evidence to support her

conviction for DWI.

      Affirmed.

      ABRAMSON and VAUGHT, JJ., agree.

      Kearney Law Offices, by: Julius Donald Kearney, Sr., for appellant.

      Leslie Rutledge, Att’y Gen., by: Brooke Jackson Gasaway, Ass’t Att’y Gen., for appellee.




                                             3